                       Case 4:19-cv-03074-YGR Document 286-1 Filed 02/15/21 Page 1 of 4


                 THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
            1      tboutrous@gibsondunn.com                       mperry@gibsondunn.com
                 RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
            2      rdoren@gibsondunn.com                        492089; pro hac vice)
                 DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
            3      dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
                 JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
            4      jsrinivasan@gibsondunn.com                   Washington, DC 20036-5306
                 GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
            5    333 South Grand Avenue                         Facsimile: 202.467.0539
                 Los Angeles, CA 90071-3197
            6    Telephone:    213.229.7000                     ETHAN D. DETTMER, SBN 196046
                 Facsimile:    213.229.7520                       edettmer@gibsondunn.com
            7                                                   ELI M. LAZARUS, SBN 284082
                 VERONICA S. MOYÉ (Texas Bar No. 24000092;         elazarus@gibsondunn.com
            8    appearance pro hac vice)                       GIBSON, DUNN & CRUTCHER LLP
                   vlewis@gibsondunn.com                        555 Mission Street
            9    GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105-0921
                 2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
          10     Dallas, TX 75201                               Facsimile: 415.393.8306
                 Telephone: 214.698.3100
          11     Facsimile:    214.571.2900                     Attorneys for Defendant, APPLE INC.
          12

          13                                   UNITED STATES DISTRICT COURT
          14                                NORTHERN DISTRICT OF CALIFORNIA
          15                                        OAKLAND DIVISION
          16     DONALD R. CAMERON, et al.,                  Case No. 4:19-cv-03074-YGR-TSH
          17                          Plaintiffs             DECLARATION OF ETHAN DETTMER IN
                                                             SUPPORT OF DEFENDANT APPLE INC.’S
          18           v.                                    ADMINISTRATIVE MOTION TO
                                                             PARTIALLY SEAL THE COURTROOM
          19     APPLE INC.,                                 FOR HEARING ON MOTION FOR
                                                             SANCTIONS
          20                          Defendant.
                                                             Hon. Thomas S. Hixson
          21

          22

          23

          24

          25

          26

          27

          28
Gibson, Dunn &
Crutcher LLP
                     DECLARATION OF ETHAN DETTMER IN FURTHER SUPPORT OF ADMINISTRATIVE MOTION TO
                         PARTIALLY SEAL THE COURTROOM FOR HEARING ON MOTION FOR SANCTIONS,
                                                4:19-CV-03074-YGR-TSH
                          Case 4:19-cv-03074-YGR Document 286-1 Filed 02/15/21 Page 2 of 4


            1            Pursuant to Civil Local Rule 79-5, I hereby declare as follows:
            2            1.       I am an attorney licensed to practice in the State of California, and a member of the Bar
            3    of this Court.    I am a partner at the law firm Gibson, Dunn & Crutcher LLP, counsel of record for
            4    Defendant Apple Inc. (“Apple”) in this case.          I am familiar with Apple’s treatment of highly
            5    proprietary and confidential information, based on my personal experience representing Apple.1             I
            6    have personal knowledge of the facts stated below and, if called as a witness, I could and would testify
            7    competently thereto.      I submit this declaration in support of Apple’s Administrative Motion to
            8    Partially Seal the Courtroom for Hearing on Motion for Sanctions.
            9            2.       In determining whether to permit documents to be filed under seal, courts in the Ninth
          10     Circuit apply two separate standards: (1) the “compelling reason” test for sealing information in
          11     connection with motions for a determination on the merits of a claim or defense; and (2) the less-
          12     restrictive “good cause” test for sealing information in connection with non-dispositive filings.
          13     Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006); Center for Auto
          14     Safety v. Chrysler Grp., LLC, 809 F.3d 1092 (9th Cir. 2016). Here, the less-restrictive good cause test
          15     applies, because the underlying dispute is non-dispositive.
          16             3.       Apple operates in an intensely competitive marketplace. It occupies a unique position
          17     as a leader with respect to a number of highly dynamic technologies.      Apple has serious and legitimate
          18     concerns that competitors will be quick to pounce on any release of Apple’s highly sensitive,
          19     proprietary information in order to gain competitive advantage.           As such, Apple takes extensive
          20     measures to protect the confidentiality of its proprietary information.
          21             4.       The Court has “broad latitude” “to prevent disclosure of materials for many types of
          22     information, including, but not limited to, trade secrets or other confidential research, development, or
          23
                  1
          24          Courts in this District routinely grant motions to seal on the basis of declarations of counsel
                      submitted pursuant to Local Rule 79-5. See, e.g., In Re Qualcomm Litig., No. 17-00108, Dkt. 398-
          25          1 (S.D. Cal. Mar. 3, 2018); Avago Techs. U.S. Inc., et al. v. Iptronics Inc., et al., No. 10-02863-EJD,
                      Dkt. 544 (N.D. Cal. Apr. 3, 2015); Cisco Sys., Inc., et al. v. Opentv Inc., et al., No. 13-00282-EJD,
          26          Dkt. 76 (N.D. Cal. Oct. 8, 2018). I am personally familiar with Apple’s safeguarding of
          27          proprietary information, but if the Court deems this declaration insufficient, Apple respectfully
                      requests that it be permitted to file a further declaration supporting filing under seal.
          28                                                          2
Gibson, Dunn &
Crutcher LLP
                       DECLARATION OF ETHAN DETTMER IN FURTHER SUPPORT OF ADMINISTRATIVE MOTION TO
                           PARTIALLY SEAL THE COURTROOM FOR HEARING ON MOTION FOR SANCTIONS,
                                                  4:19-CV-03074-YGR-TSH
                         Case 4:19-cv-03074-YGR Document 286-1 Filed 02/15/21 Page 3 of 4


            1    commercial information.”      Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002)
            2    (emphasis in original).
            3           5.      The Court has set Apple’s Motion for Sactions for hearing on February 18, 2021 at 8:30
            4    A.M.
            5           6.      Counsel for Developer Plaintiffs have advised Apple that they expect the hearing “will
            6    touch on information that Apple believes is Highly Confidential, as reflected in the written submissions.”
            7           7.      Attached as Exhibit A is a true and correct copy of the correspondence from counsel for
            8    Developer Plaintiffs.
            9           8.      The parties have thereafter negotiated in good faith to propose measures to protect the
          10     confidentiality of Apple’s sensitive business information.
          11            9.      To that end, Apple is proposing that the proceedings should remain public until a party
          12     or the Court advises that it would like to discuss the confidential information that is the subject of the
          13     Motion for Sanctions, at which point the virtual “courtroom” should be sealed and the proceedings
          14     continued out of view of the public.
          15            10.     The confidential information Apple expects to be discussed at the hearing and subject
          16     to sealing is the same information sealed by the Court in connection with the Motion for Sanctions and
          17     the supporting and opposing papers.
          18            11.     The public disclosure of such information would cause Apple economic harm and put it
          19     at competitive disadvantage. See Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1097
          20     (9th Cir. 2016), cert. denied sub nom. FCA U.S. LLC v. Ctr. for Auto Safety, 137 S. Ct. 38 (2016)
          21     (finding there was a compelling reason for sealing when records contain business information that could
          22     be used to harm a litigant’s competitive standing).
          23            12.     In addition to the competitive harms posed by public availability of this information,
          24     public disclosure of this information would risk providing assistance to competitors and third parties
          25     seeking to unlawfully access or steal data.   Apple takes many steps, and undertakes substantial efforts,
          26     to safeguard information—including its trade secrets and data of its customers and developers who use
          27     Apple’s technology—and keeping those efforts confidential is important to their effectiveness.
          28                                                           3
Gibson, Dunn &
Crutcher LLP
                      DECLARATION OF ETHAN DETTMER IN FURTHER SUPPORT OF ADMINISTRATIVE MOTION TO
                          PARTIALLY SEAL THE COURTROOM FOR HEARING ON MOTION FOR SANCTIONS,
                                                 4:19-CV-03074-YGR-TSH
                        Case 4:19-cv-03074-YGR Document 286-1 Filed 02/15/21 Page 4 of 4


            1           13.     The information Apple seeks to protect is foundational to its business, and Apple has
            2    exerted great effort and undertaken substantial expense to protect such information.         Apple has
            3    narrowly tailored its sealing request so as to maximize the public’s access to court proceedings without
            4    jeopardizing Apple’s business interests.
            5           14.     Apple therefore requests that the Court partially seal the hearing on Apple’s Motion for
            6    Sanctions to the extent the parties or the Court advise at any point that they intend to discuss the
            7    confidential information that is the subject of the Motion for Sanctions.
            8           15.     Developer Plaintiffs consent to the requested relief.
            9

          10            I declare under penalty of perjury under the laws of the United States that the foregoing is true
          11     and correct and that this Declaration was executed on February 15, 2021 at Fairfax, California.
          12

          13                                                             /s/ Ethan Dettmer
                                                                               Ethan Dettmer
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28                                                        4
Gibson, Dunn &
Crutcher LLP
                      DECLARATION OF ETHAN DETTMER IN FURTHER SUPPORT OF ADMINISTRATIVE MOTION TO
                          PARTIALLY SEAL THE COURTROOM FOR HEARING ON MOTION FOR SANCTIONS,
                                                 4:19-CV-03074-YGR-TSH
